                                            Case 5:20-cv-03127-EJD Document 4 Filed 06/23/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                      UNITED STATES DISTRICT COURT
                                   7                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8
                                         K. MWASI,                                                       Case No. 20-03127 EJD (PR)
                                   9
                                                            Plaintiff,                                   ORDER OF DISMISSAL
                                  10

                                  11                 v.
                                  12
Northern District of California




                                         BLANCHARD, et al.
 United States District Court




                                  13
                                                            Defendants.
                                  14

                                  15
                                                On May 6, 2020, Plaintiff, a California state prisoner, filed the instant pro se, civil
                                  16
                                       rights action pursuant to 42 U.S.C. § 1983. Dkt. No. 1. On the same day, the Clerk sent
                                  17
                                       Plaintiff a notice that he had not paid the filing fee or filed an application to proceed in
                                  18
                                       forma pauperis (“IFP”), and that he needed to file a complete IFP motion within twenty-
                                  19
                                       eight days or face dismissal. Dkt No. 3. The deadline, June 3, 2020, has passed and
                                  20
                                       Plaintiff has not filed an IFP application or paid the filing fee. Accordingly, Plaintiff’s
                                  21
                                       case is DISMISSED without prejudice.
                                  22
                                                The Clerk shall terminate all pending motions and close the file.
                                  23
                                                IT IS SO ORDERED.
                                  24
                                                 6/23/2020
                                       Dated: _____________________                                       ________________________
                                  25
                                                                                                          EDWARD J. DAVILA
                                  26                                                                      United States District Judge
                                  27

                                  28
                                       ORDER OF DISMISSAL
                                       C:\Users\kratzmanna\AppData\Local\Microsoft\Windows\INetCache\Content.Outlook\U1WU0HMO\3127.Mwasi_dism-ifp.docx
